department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number release date uilc cc tege eoeg teb postf-103113-02 internal_revenue_service national_office field_service_advice memorandum for helene a winnick deputy area_counsel cc tege pccm tho from subject acting assistant chief_counsel cc tege eoeg purchase of working_interest in gas field this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend utility gas field series b bonds series c bonds series d bonds issuer owner hydroelectric project corporation x postf-103113-02 pipeline public_utilities commission state year year year year year year year month date date date date date date date a b c postf-103113-02 d e f g h i j k l m n p q issue sec_1 whether bonds used to purchase a working_interest in the gas field are private_activity_bonds because those bonds purchased nongovernmental_output_property within the meaning of sec_141 of the internal_revenue_code the code whether utility's allocations of gas from its working_interest to its own use should be respected whether proceeds of the series b bonds were used indirectly to fund utility’s purchase of its working_interest in the gas field whether any of the series b bonds are part of the same issue as the series c bonds or the series d bonds whether utility acquired investment-type_property under sec_148 when it acquired contracts to sell gas postf-103113-02 conclusion sec_1 an argument can be made that utility's working_interest in the gas field is output property acquired from a nongovernmental person and that therefore the bonds used to purchase the working_interest are subject_to the limitations in sec_141 we do not have enough information to determine whether the exception in sec_141 applies whether we should respect utility's allocations of gas depends upon the reasonableness of those allocations under all of the facts and circumstances including the legal and physical possibility of those allocations we recommend factors for you to consider both direct and indirect use of proceeds are considered under sec_141 further development is needed before we can make a legal determination on this issue under the facts presented and the definition of issue in sec_1_150-1 of the income_tax regulations the series b bonds appear to be a separate issue of bonds it is unclear whether the gas sale contracts utility acquired are passive investments in addition we will need to determine the principal purpose for acquiring the working_interest in the gas field and the gas sale contracts facts utility is a municipal electric utility owned and operated by the issuer at all times during the ten-year period ending on the date utility acquired the working_interest in the gas field further described below utility provided electricity to customers within a service area the service area utility did not provide natural_gas to customers during that period but utility has used and continues to use gas to run its gas-fired electric generating turbines prior to year utility obtained all of the gas it needed to run its gas-fired turbines under separate but substantially identical contracts the gas purchase contracts that it entered into in year with the three owners of the gas field the owners these contracts provide utility with an equal share of its gas requirements from each owner the gas purchase contracts expire no later than date the information submitted includes one of the gas purchase contracts according to that 1the agent indicates that utility also provides electricity to certain customers outside of its service area utility asserts that these customers are within the service area postf-103113-02 contract the delivery point for the gas is the outlet side of the relevant owner’s meter sec_2 at the gas field the gas field is operated by one of the owners the operator a private corporation and consists of gas in place and physical assets for the production of gas such as wells dehydration and other facilities pads pipes meters and wells gas produced at the gas field is essentially of the type that can be sold to retail customers however gas for utility’s electric generation facility and other customers that have gas transported from the gas field through the pipeline is further treated at the gas field to permit transportation on the pipeline on date utility entered into an agreement to purchase the interest of owner a nongovernmental entity in the gas field working_interest agreement to obtain a stable supply of gas at a stable price utility agreed to pay dollar_figurea of which utility paid dollar_figureb as a deposit you have reason to believe that the next highest bid owner received for its working_interest was dollar_figurec which is substantially less than what utility agreed to pay two days after entering into the working_interest agreement utility placed the dollar_figureb deposit into escrow some of the documents indicate that the funds for this deposit were taken from various reserves and accounts the funds maintained by utility including dollar_figured from the hydroelectric project reserve and dollar_figuree from the operating reserve the operating reserve was required under various bond indentures to be replenished whether the hydroelectric project reserve had to be replenished is less clear that fund contained monies for utility to purchase an interest in the hydroelectric project utility asserts that the hydroelectric project reserve was not a restricted_fund and that at the time the monies were withdrawn from the hydroelectric project reserve it was uncertain that the hydroelectric project purchase would occur and the fund was closed as discussed below utility eventually purchased an interest in the hydroelectric project the record indicates the representatives of utility made several statements that bond proceeds would be used to replace the monies it had used for the deposit and the 2while the wording of the contract makes it appear as if there are separate meters specifically designated for the respective owners the owners each have an undivided_interest in the gas field and one owner serves as operator of the gas field see below for further description thus it is more probable that the meters are those of the owners collectively 3you have not indicated whether the agreement with the operator is a qualified management_contract postf-103113-02 cash portion of the final payment for the working_interest in the gas field these statements were made at a municipal assembly work session and a public_utilities commission puc meeting however utility asserts that the funds other than the hydroelectric project reserve which it asserts was closed were replenished with cash flows from revenues it appears that the agent disagrees finding that the funds including the hydroelectric project reserve were replenished with proceeds from the series b bonds described below under the working_interest agreement utility acquired a share of the physical assets as well as a share of gas in the ground at the gas field utility estimated the amount of gas reserves associated with its interest to be f utility also acquired owner 1's rights and obligations under existing gas sale contracts the gas sale contracts these contracts obligate utility to supply an amount of gas potentially up to approximately h percent of the gas reserves utility acquired through the working_interest agreement the gas sale contract entered into on date between owner and corporation x requires the largest potential amount of gas this contract also has the longest term extending at least several years beyond the date that the gas purchase contracts are scheduled to terminate this contract is divided into three periods you indicate that if utility uses gas from its working_interest to meet all of its obligation to supply gas to corporation x in the third period the series c and d bonds will be private_activity_bonds the gas sale contract with corporation x provides that the delivery point for corporation x's gas is the connection at the gas field between owner 1's meters and corporation x’s facilities for receipt of such gas our reading of the contract with corporation x is that utility has the right to deliver gas to corporation x from a source other than the gas field however utility’s obligation to deliver to corporation x is based on its reserves of gas at the gas field and owner 1's prior obligation to another purchaser under one of the other gas sale contracts that utility acquired at least in part because it is a competitor of utility corporation x was concerned about having its gas purchase contract assumed by utility accordingly alternatives were considered there was an attempt to have utility purchase owner 1's working 4the record contains a comparative balance_sheet for years ending december of year sec_4 and that shows an entry for year labeled investment in hydroelectric project in contrast on the comparative balance_sheet for year sec_2 and entries appear under the label hydroelectric project account there is no such entry for year or in keeping with the notes to the financial statements we interpret the year entry as reflecting the acquired interest in the hydroelectric project rather than cash in the hydroelectric project reserve postf-103113-02 interest without the gas sale contract with corporation x and without the gas to satisfy that contract but that attempt failed you indicate that at one point during the negotiations between utility and owner utility notified owner that the failure to assign the gas sale contract with corporation x would be a defect that would require a payment of dollar_figurei to cure the agent states that the dollar_figurei represents the present_value of the expected sales under the contract utility disagrees and asserts a different interpretation utility asserts that it allocates some gas it acquires under the gas purchase contracts and some gas from its working_interest to the gas sale contracts however utility will use the gas from its working_interest principally for its own use in generating electricity utility further asserts that after the gas purchase contracts expire eg in the third period of the gas sale contract with corporation x it expects to supply the gas sale contracts with gas it will purchase from third parties and not from its working_interest in the gas field utility asserts that it does not expect to have problems acquiring gas at that time you have not indicated whether you think utility's expectations regarding future gas purchases are reasonable based on utility’s allocations of gas it will not use more than the lesser_of or dollar_figure of series c and d bond proceeds to supply the gas sale contracts the puc has authority over publicly and privately owned utilities in state including utility this authority extends to the approvals of gas purchase contracts entered into by the utilities as well as changes to the terms and conditions of existing contracts it is not clear whether utility needed the consent of the puc to resell gas obtained from the gas purchase contracts to purchasers under the gas sale contracts from the documents provided it appears that the puc was aware of utility's intent to resell the gas it is also not clear whether it was reasonable for utility to expect puc approval of future contracts it might enter into to purchase gas to meet its obligations under the gas sale contracts the other parties to utility’s gas purchase contracts ie the other owners of the gas field may have differing opinions as to whether utility may resell gas purchased under those contracts one of the owners stated that gas purchased under the gas purchase contracts could be used only by utility however that owner did not respond when it was later notified of utility's allocation the other owner the operator did not object to utility’s reselling purchased gas as long as the operator's responsibility to supply gas was not increased and utility’s obligation to pay was not decreased however the operator indicated that if utility were to resell purchased gas the gas that utility would consume in its place would be classified as own use gas under the gas balancing agreement 5the gas balancing agreement serves to keep the relative shares of gas continued postf-103113-02 some of the incoming documents suggest that utility was required to notify the operator of the gas field monthly if it resold gas from the gas purchase contracts and consumed other gas for its own use gas substitution it does not appear that such monthly notice occurred however utility did notify the other owners in month of year of its gas substitution for the previous calendar_year utility states that it did not substitute gas in the prior two calendar years which are essentially the first two years utility owned its working_interest on date the issuer’s chief fiscal officer executed a document entitled official intent certificate this document indicates an intent to issue up to dollar_figurej of bonds to reimburse expenses for four projects one of the projects is the hydroelectric project the other projects are more generally described as cost of construction purchase of electric power equipment and costs for improving extending the system on date the issuer issued the series b bonds the series b bonds are limited obligations payable only out of utility’s revenues utility states that it allocated the sale proceeds other than those used for costs of issuance underwriter’s discount credit enhancement premium and a reserve_account to a variety of utility’s capital projects but not to the purchase of the working_interest reimbursement allocations total dollar_figurek including a small amount dollar_figurel for the hydroelectric project to obtain economies of scale utility sized the series b bonds to finance some capital expenditures it had expected to finance with tax-exempt_bonds in the next year year on date approximately four months after date the issuer issued the series c bonds and the series d bonds utility states that the series b c and d bonds were sold on different dates but the incoming documents do not indicate the date the bonds were sold the series c and d bonds are limited obligations payable out of utility’s revenues one day after the series c and d bonds were issued utility completed the purchase of owner 1’s interest in the gas field for a total purchase_price of dollar_figurem sale proceeds of the series c and d bonds were used for dollar_figuren of the purchase_price on date utility’s acquisition of an interest in the hydroelectric project was finalized with a payment of dollar_figurep at that time utility allocated a total of dollar_figureq of its series b bond proceeds to the hydroelectric project including a small amount dollar_figurel for costs incurred prior to the issuance of the series b bonds continued production in balance among the owners of the working interests in the gas field gas produced is classified under the gas balancing agreement as gas used for qualified contracts non-qualified contracts or own use postf-103113-02 law and analysis general law sec_103 provides generally that gross_income does not include interest on any state_or_local_bond sec_103 provides in part that sec_103 shall not apply to any private_activity_bond that is not a qualified_bond within the meaning of sec_141 or to any arbitrage_bond within the meaning of sec_148 sec_141 defines private_activity_bond to include any bond issued as part of an issue that meets the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 an issue meets the private_business_use_test of sec_141 if more than percent of the proceeds of the issue are to be used for any private_business_use an issue meets the private_security_or_payment_test of sec_141 if the payment of the principal of or the interest on more than percent of the proceeds of such issue is under the terms of such issue or any underlying arrangement directly or indirectly a secured_by any interest in property used or to be used for a private_business_use or in payments in respect of such property or b to be derived from payments whether or not to the issuer in respect of property or borrowed money used or to be used for a private_business_use sec_148 provides that the term arbitrage_bond means any bond issued as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bond to be used directly or indirectly to acquire higher_yielding_investments or to replace funds which were used directly or indirectly to acquire higher yield investments sec_148 defines investment_property to include any investment-type_property nongovernmental_output_property sec_141 provides that the term private_activity_bond includes any bond issued as part of an issue if the amount of the proceeds of the issue which are to be used directly or indirectly for the acquisition by a governmental_unit of nongovernmental_output_property exceeds the lesser_of five percent of such proceeds or dollar_figure sec_141 defines nongovernmental_output_property generally as any property or interest therein which before such acquisition was used or held for use by a person other than a governmental_unit in connection with an output_facility within the meaning of sec_141 other than a facility for the furnishing of water sec_141 which sets forth lower private activity limits for certain output facilities does not define output_facility the legislative_history to sec_141 states a s under present law output property includes eg facilities such as electric and gas generation transmission distribution and other related facilities h_r conf_rep no postf-103113-02 pincite 1987_3_cb_287 no definitions of generation transmission or distribution appear in the regulations or the legislative_history our search of industry manuals indicates that transmission and distribution are terms used for natural_gas but we could not find a definition for generation in connection with natural_gas see eg howard r williams charles j meyers manual of oil_and_gas terms 10th ed matthew bender generally the transmission system consists of land structures and equipment used primarily to transmit gas from the production plant delivery point of purchased gas or other wholesale source of gas to one or more distribution areas the distribution system accepts gas from the transmission system and transports it to residential commercial and industrial customers’ premises production includes taking the gas from the well and processing the gas sec_141 provides that nongovernmental_output_property shall not include any property which is to be used in connection with an output_facility percent or more of the output of which will be consumed in i a qualified_service_area of the governmental_unit acquiring the property or ii a qualified_annexed_area of such unit sec_141 defines qualified_service_area with respect to the governmental_unit acquiring the property as any area throughout which such unit provided at all times during the 10-year period ending on the date such property is acquired by such unit output of the same type as the output to be provided by such property sec_141 defines qualified_annexed_area as with respect to the governmental_unit acquiring the property any area if i such area is contiguous to and annexed for general governmental purposes into a qualified_service_area of such unit ii output from such property is made available to all members of the general_public in the annexed area and iii the annexed area is not greater than percent of such qualified_service_area sec_141 provides that generally nongovernmental_output_property shall not include any property that is to be converted to a use not in connection with an output_facility sec_141 provides that in the case of a bond which is a private_activity_bond solely by reason of sec_141 subsections c and d of sec_147 relating to limitations on acquisition of land and existing property shall not apply and paragraph of sec_142 shall be applied as if it did not contain local when utility purchased owner 1's interest in the gas field it acquired a share of the gas reserves and a share of the physical assets such as wells dehydration production may also refer to the gas taken from the wells postf-103113-02 facilities and equipment the physical assets make it possible to extract the gas from the ground dry it to the proper water content and deliver it to the owners' meters or other delivery points the gas produced at the gas field is essentially the type of gas that can be sold to retail customers thus production of the gas is completed at the gas field and generally the gas is ready for transmission and distribution we first consider whether the gas field is an output_facility under sec_141 output_facility includes assets used for generation transmission and distribution of gas and electric there does not appear to be a generation function for natural_gas however a reasonable argument can be made that for natural_gas the parallel to generation is production accordingly we think it is reasonable to conclude that utility by acquiring an interest in assets used for the production of gas acquired an output_facility having determined that an output_facility exists the statute then requires that we include as output property any property used by a nongovernmental person in connection with the output_facility see also h_r conf_rep no pincite 1987_3_cb_291 example of garage that had been used by investor-owned utility as nongovernmental_output_property and output property may be tangible or intangible the broad breadth of the in connection with language appears to capture the gas as property used in connection with a production facility yet there is an argument that the gas which is the output from the output_facility is not property used in connection with the output_facility based on our analysis below we defer deciding this issue we next consider whether any of the exceptions in sec_141 apply the analysis differs depending on how the assets acquired through the working_interest agreement are used we first consider assets appropriately allocated to utility's use for electric generation the qualified_service_area exception compares the type of output to be provided by the acquired property to the type of output the governmental_unit provided during the 10-year period preceding the acquisition of the property this provision could be interpreted in two ways under the first the output ultimately produced for consumption from the acquired output property is compared to the output the governmental_unit historically produced to determine whether it is the same type of output under the second the output of the acquired output property without consideration to any change in the form of the output by the governmental_unit is compared to the output that the governmental_unit historically sold in its service area accordingly we look to the legislative_history the conference_report provides that postf-103113-02 under the first exception the acquisition of nongovernmental_output_property by a state_or_local_governmental_unit to meet existing or increased capacity demands within the service area throughout which the acquiring entity has provided the same type of service for at least years immediately preceding the date of the acquisition is not subject_to the new restrictions h_r conf_rep no pincite 1987_3_cb_288 this language suggests the better interpretation is one that compares the output ultimately produced by the governmental_unit for consumption in its service area to output which the governmental_unit historically produced in this case gas and related assets appropriately allocated to utility's use for electric generation will produce the same type of output that the utility historically produced for consumption in the service area moreover it appears that utility may sell the electricity it produces from the acquired gas in its service area thus the exception in sec_141 may apply to the assets allocated to utility's own use utility intends to allocate some of the gas from its working_interest to the gas sale contracts the exception in sec_141 does not apply to that portion of the bond- financed assets attributable to such gas under the gas sale contracts utility will be providing gas which unlike electricity it historically did not provide therefore utility does not have a qualified_service_area for this type of output however if utility’s allocations are respected see issue below utility will not have used in excess of the lesser_of percent or dollar_figure of the series c or d bond proceeds for assets that will be used to supply gas for the gas sales contracts whether utility’s use allocations should be respected because of the date_of_issue of the series c and d bonds there are no applicable regulations that address the allocation of private_business_use determining private use of bond proceeds is done on a case-by-case basis under the principles of the private_business_use_test taking into account all facts and circumstances see h_rep_no pincite 1986_3_cb_521 an issuer's allocations will not be respected if those allocations are unreasonable based on all the facts and circumstances special_allocation rules for output facilities exist in sec_1_141-7t g 7the agent suggests that utility may sell some electricity outside of its service area utility disputes that the customers involved are outside of the service area we do not know the magnitude of these sales and if found to be outside the service area we do not know whether these sales would occur within a qualified_annexed_area these issues will need to be resolved 8issuer has not elected into the current sec_141 regulations postf-103113-02 while these regulations do not apply to the bonds in this case the regulations list factors that may be considered as part of the facts and circumstances sec_1_141-7t g provides that whether output sold under an output contract is allocated to a particular facility to the entire system of the seller of the output or to a portion of a facility is based on all the facts and circumstances significant factors to be considered in determining the allocation of an output contract to financed property are the following the extent to which it is physically possible to deliver output to or from a particular facility or system the terms of a contract relating to the delivery of output such as delivery limitations and options or obligations to deliver power from additional sources whether the contract is entered into as part of a common plan of financing for the facility and the method of pricing output under the contract such as the use of market rates rather than rates designed to pay debt service of tax-exempt_bonds used to finance a particular facility before acquiring owner 1's interest utility used the gas it acquired under the gas purchase contracts for its own use in generating electricity utility states that after acquiring its working_interest it allocates some of the gas from the gas purchase contracts to the gas sale contracts and gas from its working_interest principally to its own use utility appears to be making its allocations to avoid private use limits this fact however does not mean that utility's allocations are unreasonable we next consider whether the gas sale and gas purchase contracts suggest utility's allocation is unreasonable the gas sale contract with corporation x was entered into by owner a taxable entity prior to any contemplation of utility’s purchase of the working_interest another gas sale contract utility assumed predates the contract with corporation x it is unlikely that these contracts and any other contract that substantially predates the working_interest agreement are part of a common plan of financing for utility's acquisition of the facility the gas sale contracts have provisions relating performance under the contracts to the gas utility acquired through the working_interest agreement the obligation to deliver is based on the available reserves in the gas field owned by utility however postf-103113-02 the gas delivered under the gas sale contract with corporation x9 need not come from utility's working_interest we read the gas sale contract to permit utility to deliver gas from a source other than its reserves at the gas field the delivery point provisions under the gas purchase contracts and corporation x’s gas sale contract do not appear to prevent utility from delivering purchased gas to corporation xdollar_figure all of these contracts provide for delivery at the owners’ meters accordingly gas under the gas purchase contracts can be delivered to the owners' meter at corporation x's facility at the gas field we have inconsistent information on whether there are other legal impediments to utility’s resale of the gas obtained under the gas purchase contracts the parties to the gas purchase contracts may disagree about whether gas delivered under those contracts can be resold it is also unclear whether puc approval is necessary for utility to resell gas obtained from the gas purchase contracts if resale of the purchased gas is not permitted under the contracts or applicable public_utility rules a legal impediment to utility's allocation would exist which is a factor indicating that utility’s allocation is unreasonable also relevant to the analysis is whether there are any physical impediments to utility reselling gas obtained from the gas purchase contracts to corporation x all of the gas utility receives under the gas purchase contracts and from its working_interest is from the gas field accordingly any gas obtained from the gas field could represent either gas under the gas purchase contracts or gas from utility's working_interest in the gas field in addition all of the gas from the gas field can be delivered to any of the owners' meters thus absent other facts we do not believe that there is a physical impediment to utility's allocation our conclusion is supported by the agent's statement that with advance approval rerouting of the purchased gas to corporation x would be possible we note that the gas purchase contracts expire not later than date a date that is substantially earlier than the date on which the gas sale contract with corporation x terminates it is relevant to determine whether it was reasonable for utility to expect to be able to purchase gas in the future to satisfy its obligations under the gas sale contracts and to obtain puc approval for future contracts to purchase gas 9the gas sale contract with corporation x is the only gas sale contract for which a copy of the contract is included in the submission 10we only address the delivery limitations under the corporation x gas sale contract however the facts indicate that gas for the other gas sale contracts flows through the pipeline as does utility’s purchased gas so it appears that delivery limitations may not be present with respect to those contracts postf-103113-02 finally the agent asserts that after acquiring its working_interest utility continued to use the purchased gas for its own electric generation and sold gas from its working_interest in the gas field pointing to utility’s apparent failure to report its gas substitution on a monthly basis he argues that this is one factor supporting a conclusion that utility's allocations are unreasonable we agree that for two years utility sold gas from its working_interest rather than from its purchased gas but utility did not intend to use only purchased gas to supply the gas sale contracts it intended to use some of its working_interest gas for those contracts thus the fact that utility sold some of its own gas does not mean that utility’s allocations are unreasonabledollar_figure we are unable to reach a conclusion on this issue without further information indirect use of the series b bonds you question whether the irs should view the series b bond proceeds as being used indirectly for the purchase of the gas field you state that utility concedes that if the proceeds of the series b bonds are allocated to the purchase of the working_interest the series b bonds would be private_activity_bonds sec_141 defines private_business_use to include direct and indirect use the regulations under sec_141 do not apply to this case however regulations were issued under its predecessor sec_103 of the internal_revenue_code of that are applicable see h_r rep no pincite 1986_3_cb_518 to the extent not amended all principles of present law apply under the reorganized provisions footnote omitted sec_1_103-7 provides that in determining whether a debt obligation meets the trade_or_business test the indirect as well as the direct use of the proceeds is to be taken into account for example the debt obligations comprising a bond issue do not fail to satisfy the trade_or_business test merely because the state_or_local_governmental_unit uses the proceeds to engage in a series of financing transactions for property to be used by private business users in trades_or_businesses carried on by them similarly if such proceeds are to be used to construct facilities to be leased or sold to any nonexempt_person for use in a trade_or_business it carries on such proceeds are to be used in a trade_or_business carried on by a nonexempt_person and the utility's sales under the gas sale contracts of its working_interest gas may result in a change in use postf-103113-02 debt obligations comprising such issue satisfy the trade_or_business test if such proceeds are to be used to construct facilities to be leased or sold to an exempt_person who will in turn lease or sell the facilities to a nonexempt_person for use in a trade_or_business such proceeds are to be used in a trade_or_business carried on by a nonexempt_person and the debt obligations comprising such issue satisfy the trade_or_business test in addition proceeds will be treated as being used_in_the_trade_or_business of a nonexempt_person in situations involving other arrangements whether in a single transaction or in a series of transactions whereby a nonexempt_person uses property acquired with the proceeds of a bond issue in its trade_or_business the examples in these regulations focus on an indirect use by a private user of a facility to which an issuer has allocated bond proceeds they do not focus on a reallocation of bond proceeds based on indirect use however there may be situations in which it is appropriate to apply the regulations to reallocate to indirect use one factor that might suggest such an application of the regulations would be if the utility used its own funds to acquire its working_interest with the intent to replenish those funds with bond proceeds the agent states that utility made numerous statements indicating that it intended to replace the cash it used to acquire owner 1's interest with bond proceeds moreover the agent states that the funds were in fact replenished with bond proceeds utility asserts that it contributed dollar_figureg for the equity portion of the purchase_price a substantial portion of that dollar_figureg consists of the deposit that was made from the funds including the hydroelectric project and operating reserves utility asserts that the hydroelectric project reserve was not a restricted_fund it also asserts that at the time the monies were withdrawn from the hydroelectric project reserve it was uncertain that the hydroelectric project purchase would occur and that fund was abolished utility asserts that the funds were not replenished by proceeds of the series b bonds but from cash flows it further asserts that the remainder of the equity came from cash flows between the date of deposit and the closing date and from reimbursements made from the series b bond proceeds for expenditures incurred before the bonds were issueddollar_figure a small portion of the reimbursement was associated with expenditures_for the hydroelectric project utility further asserts that the series b bond proceeds remaining after costs of issuance underwriter’s discount credit enhancement premium the establishment of a 12while the agent appears to question generally the allocation of the series b bond proceeds we do not have information that refutes any specific expenditure postf-103113-02 reserve fund and reimbursement were used for subsequent capital expenditures utility had expected some of the capital expenditures financed with the series b bonds to be financed with tax-exempt_bonds issued in the next year but included them in the series b bonds to obtain economies of scale we believe that further development needs to be done before we can determine that the series b proceeds were indirectly used to acquire the working_interest series b c and d bonds as one issue anti-abuse analysis the incoming request raises issues under sec_1_141-14 sec_1_141-14 provides an anti-abuse rule under which the commissioner may take certain actions to reflect the economic_substance of the transaction or series of transactions these regulations do not apply to the bonds at issue in this case however certain concepts incorporated in these regulations existed before the regulations eg substance over form specifically the request raises questions about whether the anti-abuse principles would treat the proceeds of the series b bonds as being used for the gas field or utility's allocation of purchased gas to the gas sale contracts as unreasonable we analyze these issues above you also raise a question about whether the anti-abuse principles would treat the series b bonds and the series c and or d bonds as one bond issue if proceeds of the series b bonds are allocated to the purchase of the working_interest and such bonds and the series c or d bonds are one issue the series b bonds and the series c and or d bonds would be private_activity_bonds due to excessive private use because the bonds would not meet the requirements for qualified private_activity_bonds interest on the bonds would be taxable sec_1_150-1 provides that generally the term issue means two or more bonds that meet all of the following requirements the bonds are sold at substantially the same time the bonds are sold pursuant to the same plan of financing factors material to the plan of financing include the purpose for the bonds and the structure of the financing payment on the bonds is from the same source of funds determined without regard to guarantees from parties unrelated to the obligor the definition of issue has its own anti-abuse_rules sec_1_150-1 provides that in order to prevent the avoidance of sec_103 and sec_141 through and the general purposes thereof the commissioner may treat bonds as part of the same issue or as part of separate issues to clearly reflect the economic_substance of a transaction postf-103113-02 utility asserts that the series b c and d bonds were sold at three different times if this is correct the bonds would not meet the definition of a single issue under sec_1_150-1 thus the issue would be whether the anti-abuse rule under sec_150 applies we understand you are concerned because the bonds were used for the same purpose we do not think that this fact is sufficient to treat the bonds as one issue you also express concern because the issuer is able to avoid tainting all of its series c and d bonds by allocating the private use to the series b bonds we believe congress contemplated that issuers could separately finance the private use portion of a facility in appropriate cases without affecting the tax-exempt_financing of another portion of the same facility for example an issuer can issue private_activity_bonds to finance floors of a building that will be privately used without tainting governmental bonds that finance other floors in that same building that will be used by governmental entities the issue here is a little more difficult because the series b bonds if allocated to the gas field did not finance a segregated part of the facility rather they financed an undivided portion of the assets in the gas field however we believe that the output rules have long recognized flexible rules for output facilities and those rules permit tax-exempt_financing of a portion of a single output_facility investment-type_property sec_1_148-1 provides that investment-type_property includes any property other than property described in sec_148 b c or e that is held principally as a passive vehicle for the production_of_income congress added investment-type_property to the definition of investment_property in the house report states that the arbitrage restrictions are expanded to apply to the acquisition of any property_held_for_investment other than another bond exempt from tax under the code h_r rep no pincite 1986_3_cb_552 when utility acquired its working_interest in the gas field it acquired not only a share of the gas field assets it also acquired the rights and obligations under the gas sale contracts you ask whether the gas sale contracts or the working_interest constitutes investment-type_property in connection with your question you indicate that the value of the gas sale contract with corporation x is dollar_figurei we concur that the gas sale contracts will provide a revenue stream to utility utility however has obligations under the gas sale contracts making us question whether the contracts are passive investments in addition it is not clear that utility acquired the gas sale contracts principally as a vehicle for the production_of_income while you concede that utility acquired its working_interest in the gas field to obtain a secure supply of gas at a secure price you argue that no similar purpose applies to its acquisition of the gas sale contracts however it is not clear that owner could have postf-103113-02 sold its working_interest in the gas field without having its obligations under the gas sale contracts assumed case development hazards and other considerations postf-103113-02 postf-103113-02 postf-103113-02 postf-103113-02 by assistant chief_counsel exempt_organization employment_tax government rebecca l harrigal branch chief tax exempt bond branch
